UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08002 KOREA EQUITY FUND, INC. Two World Financial Center, Building B New York, NY 10281 Nomura Asset Management U.S.A. Inc. Two World Financial Center, Building B New York, NY 10281 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: October 31, 2011 Date of reporting period: October 31, 2011 ITEM 1.REPORT TO SHAREHOLDERS KOREA EQUITY FUND, INC. December 21, 2011 To Our Shareholders: We present the Annual Report of Korea Equity Fund, Inc. (the “Fund”) for the fiscal year ended October 31, 2011. The Net Asset Value per share (“NAV”) of the Fund on October 31, 2011 was $13.69, representing an in crease of 11.3% for the Fund’s fiscal year. The closing New York Stock Exchange (“NYSE”) market price of the Fund on October 31, 2011 was $12.41, representing a 9.3% discount to the NAV. The net assets of the Fund amounted to $121,194,999 on October 31, 2011. The Korea Composite Stock Price Index (“KOSPI”) increased from 1,883.0 to 1,909.0 or 1.4%, in local currency terms, for the year. Including the South Korean Won (“Won”) appreciation of 1.1% during the fiscal year, this represented a total increase of 2.5% in United States (“U.S.”) dollar terms. The Fund’s NAV outperformed the KOSPI, in U.S. dollar terms, by 8.8 percentage points during the year. The Fund’s share price (quoted on the NYSE), increased by 10.3% during the year. For the quarter ended October 31, 2011, the KOSPI decreased by 15.2% in U.S. dollar terms. The NAV of the Fund decreased by 16.6%. The Fund underperformed the KOSPI, in U.S. dollar terms, by 1.4 percentage points during the quarter. South Korean Economy The U.S. Congress approved the Korea-U.S. free trade agreement (“KORUS FTA”) on October 12, 2011. Implementation of this agreement requires the Korean National Assembly to ratify it before it is effective. The deal is the second-largest FTA for the U.S. behind the North American Free Trade Agreement. Korea would become one of the first industrialized Asian economies to benefit from improved competitive conditions due to reduced or eventually eliminated tariffs. The base tariff in the U.S. market is already low; therefore, the improvements will be of a fundamental and structural nature rather having an immediate measurable impact. The greatest beneficiaries of the KORUS FTA will likely be the Automobile Equipment and Parts, Consumer Electronics, Chemicals and Pharmaceuticals, and Miscellaneous Manufacturing sectors. Korea’s Gross Domestic Product (“GDP”) expanded by 3.4% year-over-year (“yoy”) in the third quarter of 2011. This was the lowest growth since the fourth quarter of 2010 but was in line with market expectations. Facilities investment was partly to blame for holding down the GDP growth rate. After providing a double-digit growth rate last year, investment growth dropped to 0.4% quarter-over-quarter (“qoq”) and 1.4% (yoy) in the third quarter of 2011, down from 3.9% (qoq) and 7.5% (yoy) in the second quarter of 2011, as the global growth outlook deteriorated in the wake of the U.S. credit rating downgrade and Europe’s debt problems. Export growth in October 2011 fell to 9.3% (falling below 10% for the first time in 23 months), as exports to the U.S. and Europe declined. However, daily non-ship exports, a better indicator for underlying demand, were stronger, rising 16.9% (yoy) and sequentially by 0.9% month-over-month (“mom”). Korean exports will likely continue to grow, at a moderate pace, on the back of a competitive Won, diversified products, and exposure to the relatively fast growing emerging markets. During 2011, Consumer Price Index (“CPI”) headline inflation peaked at 5.3% (yoy) in August 2011 but moderated to 3.9% at the end of October 2011. In October, agricultural produce inflation declined to -5.3% (yoy) and -3.4% (mom) from -0.7% (yoy) and +0.2% (mom) in September, bringing down headline year-on-year CPI inflation by 0.34 percentage points and monthly inflation by 0.2 percentage points. Therefore, the Fund does not expect any interest rate hikes in the near term given the slowing growth momentum and sustained uncer-tainties relating to Eurozone sovereign credit issues. The household debt burden also remains high, posing further limitations on the continuation of monetary policy normalization in the near term. Korea’s household debt amounted to 997 trillion Won or 155% of disposable income at the end of 2010. A 25 basis-point rise in interest rates would roughly translate into an extra 2.5 trillion Won annual interest expense burden for households. Korea’s domestic economy has been relatively strong with the consumer confidence index fluctuating around the 100 range, though it is unlikely to show a strong turnaround soon given the current fragile macroeconomic environment. The jobless rate has also been fairly stable, hovering between 3% and 4%. Retail sales are still growing by about 10% a month. The outlook for Korea’s sovereign ratings also appears stable and adjustment remains unlikely over the next six months. South Korean Stock Market During the year, the KOSPI rose from 1,883.0 to 1,909.0 and the Kosdaq Index fell from 526.45 to 490.69. The KOSPI reached an all time high of 2,228.96 in May 2011 but most of the gains were lost during the huge sell-off in August 2011 triggered by the European debt crisis. Before the sell-off in August 2011, Refining and Petrochemical stocks were among the best performing sectors as oil refining margins and petrochemical spreads surged on the back of tight supply and strong demand. Commodity stocks such as Korea Zinc Co., Ltd. also outperformed as silver, which contributes 40% of its operating profit, soared over the period along with other metals as investors flocked to relatively safe assets. Shipbuilding companies also gained as they continued to dominate the high-end market (offshore and LNG orders) ahead of their Chinese counterparts. The Automobile sector outperformed due to global market share gains, which translated to strong quarterly earnings that beat market expectations. Construction stocks with overseas exposure also performed well aided by strong order momentum from the Middle East. On the other hand, the Steel sector under-performed despite attractive valuations, as companies have been unable to raise prices, which has led to poor quarterly earnings. Financial services had the largest decline. Banks were hit by risks associated with the mutual savings banks due to government pressure for them to bail them out, and slower than expected rate normalization during the period. The Brokerage sector also underperformed due to increasing competition within the industry. Transport stocks such as the shippers and airlines were also sensitive to the rise in oil prices. Korea was negatively effected along with other markets in Asia (in local currency terms) during the August-September sell off, which was triggered by the U.S. debt rating downgrade and Europe’s inability to solve its debt problems, sending the KOSPI 17.0% lower to 1,769.65 points by the end of September from 2,133.21 points at the end of July. Notably, less cyclical sectors such as the Consumer sector outperformed, as domestic consumption remains buoyant. Internet stocks also stood out as investors bought into stocks with relative stable earnings. Defensive sectors such as Telecommunications also outperformed the market. Banks con tinued to underperform, although non-life insurers rebounded on strong earnings results. The shipbuilders registered the biggest declines amid worries over weaker earnings and a lack of new orders. Technology companies also declined along with the deteriorating demand outlook, although large cap stocks such as Samsung Electronics Co., Ltd. outperformed. In October 2011, the KOSPI rebounded along with other Asian markets based on the hope that the European Union might have reached an agreement on measures to contain the sovereign debt crisis, along with stronger than expected macroeconomic data from the U.S. Stocks that had been heavily sold down, including shipbuilders and banks, rebounded due to their attractive valuations. Large cap Consumer Electronics sector companies continued to outperform, as Samsung Electronics announced that it had sold more smart phones than Apple Inc. had during the third quarter. Overall, during the year, sectors that outperformed included Automobile Equipment and Parts, Consumer Electronics and Internet and Gaming. Sectors that underperformed included Banks, Brokerages, Ship-builders and small-mid cap Technology stocks. Retailers were mixed with Lotte Shopping Co., Ltd. underperforming and Hyundai Department Store Co., Ltd. on continued weakness in its China business. Samsung Engineering Co., Ltd. was the clear outperformer in the construction industry. Korea Zinc Co., Ltd. also performed well on the back of strong earnings driven by the silver price and capacity additions. Portfolio Management Activity Crucialtec Co., Ltd. in the Consumer Electronics sector was added during the year after meeting with the company’s management. Its leadership in the optical track pad business should allow it to win more customers, while its new touch module business should drive the company’s next growth phase. NCsoft Corporation, a video game company, was added to the portfolio in September as its eagerly anticipated new game launch next year, Blade and Soul, should act as a huge catalyst and earnings visibility is high relative to other sectors. Duksan Hi-Metal Co., Ltd. was added given its growth potential of AMOLED applications and consistent strong quarterly earnings. Changes in the Banking and Financial Services sector included the disposal of Industrial Bank of Korea since earnings are likely to decline and its non-performing loan ratio is rising. The Fund sold KB Financial Group, Inc. for Shinhan Financial Group Co., Ltd., which is preferred given lower risk of any credit mishaps and its diversified earnings stream, and Hana Financial Group Inc. due to its attractive valuations and its acquisition of Korea Exchange Bank. BS Financial Group, Inc., was added as regional banks appear to face less regulatory pressure than the major banks. Samsung Card Co., Ltd. was also added and is one of the main beneficiaries of increasing consumption and restructuring of the Samsung Group. Positions in Daewoo Securities, Co., Ltd. and Samsung Securities were disposed of given the competitive landscape, which will hurt margins and profitability especially in view of the larger capital base. Miscellaneous manufacturing stock KT&G Corporation was added to the portfolio for its market share gains, resilient earnings and expectations for its ginseng business. Fila Korea Ltd. was accumulated due to its strong quarterly results. Margin expansion coupled with strong orders in the U.S. should also drive earnings further. The Fund disposed of its position in Hyundai Engineering & Construction Co., Ltd. since order wins have been weak and new management suggests that the company will not be aggressive in bidding for overseas projects. Posco was disposed of during the year as it is vulnerable to rising raw material prices and a possible demand slowdown in China. On the other hand, the Fund added Korea Zinc Co., Ltd., given that capacity expansion should lift earnings. It is also a proxy to rising prices in precious metals and prices should remain stable given the negative real interest rate environment. During the year, the Fund participated in the Doosan Engine IPO. The share price surged during the first few days of trading and the gains were locked in as it traded at a huge premium over its peers. In June 2011, the Fund also subscribed to shares of Himart Co., Ltd., Korea’s largest electronics retailer, and the stock contributed positively to the portfolio after releasing strong earnings results. Investment Strategy Equity markets remain extremely volatile. Market sentiment, and the “risk on/risk off” strategy of in-vestors, will continue to depend crucially on perceptions of how successful the authorities are in dealing with the debt issues in European economies. In Korea, globally competitive companies are emerging in three sectors in particular - Automobile Equipment and Parts (Hyundai Mobis and Hyundai Motor Company), Consumer Electronics (Samsung Electronics Co., Ltd.), and Services (Samsung Engineering). Their global market shares have risen over the years and will benefit from a weaker Won. The Fund also favors consumer stocks, which look set to benefit from China’s con-sumption growth (Lock & Lock Co., Ltd.) and strong brand equity (Fila Korea Ltd. and Himart Co., Ltd.). The Fund intends to maintain underweight positions in highly regulated sectors in an inflationary environment, such as Banking and Financial Services as elections in 2012 draw near. Automobile Equipment and Parts stocks are still among our biggest overweight sector positions and have again outperformed the market during the year. Valuations are above the historical average, but they are not demanding. Market share gains are an ongoing trend due to stronger brand equity and a weaker Won. The Fund will continue to monitor the competitive landscape closely and reduce positions if valuations become excessive or if there are any signs of recovery in the Japanese automakers, which pose the biggest potential competitive threat. Most Technology stocks continue to underperform amid weak demand and downward pressure on prices. However, Samsung Electronics has outperformed its peers as its handset business continues to beat expectations. The Fund may seek to increase exposure to the technology related sectors if demand improves, as many stocks are still trading well below their post-2000 average. The Fund will focus on bellwether stocks that have strong earnings visibility and are gaining market share. Within the Industrial sector, construction stocks that are best positioned to benefit from strong overseas order momentum and have the strongest track record are favorable. The Fund favors construction stocks over the shipbuilders as the latter will likely see a decline in earnings next year and news of order cancellations will exert downward pressure on share prices. Order momentum in the Construction sector should continue as governments in emerging regions such as the Middle East have maintained their budgets in building power plants and other infrastructure projects. Korean companies have increased their overseas market share tremendously over the last decade and due to their strong track record, more order wins should materialize. However, the Fund acknowledges there is still some margin pressure due to increasing competition. Nonetheless, most construction stocks are still trading at mid-cycle valuations and hence, the Fund may select leaders in the field to maintain its overweight position. Stock Dividend and Tender Offer On November 17, 2011, the Fund announced that its Board of Directors has declared a stock dividend of $3.065 payable on January 18, 2012 to holders of record on November 30, 2011. The dividend will be paid in newly-issued shares of the Fund’s stock. Shareholders of record may request that their dividends be paid in cash, subject to the limits described in the notice being distributed to the Fund’s shareholders of record. Additional information is contained in Note 9 of the Notes to Financial Statements contained in this report. On the same date, the Fund announced that it intends to commence a tender offer in January 2012 for up to 10 percent of its outstanding stock. The proposed tender offer and the tender offer completed in December 2010 are described in Notes 7 and 9 of the Notes to Financial Statements included in this report. We appreciate your continuing support of your Fund. Sincerely, /s/ Shigeru Shinohara Shigeru Shinohara President PROXY VOTING A description of the policies and procedures that the Fund uses to vote proxies relating to portfolio securities is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the Securities and Exchange Commission (“SEC”) Website at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June 30 is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the SEC’s Website at http://www.sec.gov. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s Website at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet Website which highlights its history, investment philosophy and process and products, which include the Fund. The Internet web address is www.nomura.com. We invite you to view the Internet website. FUND CERTIFICATION In September 2011, the Fund filed its Chief Executive Officer Certification with the New York Stock Exchange pursuant to Section 303A. 12(a) of the New York Stock Exchange Corporate Governance Listing Standards. The Fund’s Chief Executive Officer and Chief Financial Officer Certifications pursuant to Section 302 of the SarbanesOxley Act of 2002 were filed with the Fund’s Form N-CSR and are available on the Securities and Exchange Commission’s web site at http://www.sec.gov. KOREA EQUITY FUND, INC. FUND HIGHLIGHTS—OCTOBER 31, 2011 (Unaudited) KEY STATISTICS Net Assets $ Net Asset Value per Share $ Closing NYSE Market Price $ Percentage Increase in Net Asset Value per Share* % Percentage Increase in NYSE Market Price* % MARKET INDEX SOUTH KOREAN WON U.S.$ Percentage Increase in Market Index* Korea Composite Stock Price Index* % % *From November 1, 2010 through October 31, 2011 ASSET ALLOCATION South Korean Equity Securities % Foreign Currency Other Assets Less Liabilities, Net Net Assets % INDUSTRY DIVERSIFICATION % of Net Assets % of Net Assets Automative Equipment and Parts Retail Consumer Electronics Chemicals and Pharmeceuticals Services Wholesale Miscellaneous Manufacturing 9.7 Transportation Banking and Financial Services 9.1 Information and Software Insurance 8.4 TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE Market % of Issuer Value Net Assets Samsung Electronics Co., Ltd. $ Hyundai Mobis Samsung Engineering Co., Ltd Korea Zinc Co., Ltd LG Chem Ltd. Hyundai Heavy Industries Co., Ltd. Dongbu Ltd.Insurance Co., Samsung Card Co., Ltd. Lotte Shopping Co., Ltd. Hyundai Motor Company REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the shareholders and Board of Directors of Korea Equity Fund, Inc. We have audited the accompanying statement of assets and liabilities of Korea Equity Fund, Inc. (the “Fund”), including the schedule of investments, as of October 31, 2011, and the related statements of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2011 by correspondence with the custodian and others or by other appropriate auditing procedures where replies from others were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Fund at October 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP New York, New York December 21, 2011 See notes to financial statements KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS* OCTOBER 31, 2011 Shares Cost Market Value % of Net Assets SOUTH KOREAN EQUITY SECURITIES Automotive Equipment and Parts Hyundai Mobis $ $ Automotive service components Hyundai Motor Company Passenger cars, trucks, autoparts, and commercial vehicles Mando Corp. Brake, suspension, and steering system Total Automotive Equipment and Parts Banking and Financial Services BS Financial Group Inc.† Banking-related financial services Hana Financial Group Inc. Banking-related financial services Shinhan Financial Group Co., Ltd Banking-related financial services Samsung Card Co., Ltd Credit card services Total Banking and Financial Services Chemicals and Pharmaceuticals Celltrion Inc Biopharmaceutical products LG Chem Ltd Petrochemicals, plastic resins, and engineering plastics Total Chemicals and Pharmaceuticals Consumer Electronics CrucialTec Co., Ltd.† Optic based input devices Samsung Electronics Co., Ltd. Consumer electronics, computers, and telecommunications Total Consumer Electronics See notes to financial statements KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS*– (Continued) OCTOBER 31, 2011 Shares Cost Market Value % of Net Assets Information and Software Ncsoft Corporation $ $ Online gaming Total Information and software Insurance Dongbu Insurance Co., Ltd. Non-life insurance Korean Reinsurance Company Life and non-life insurance Samsung Fire & Marine Insurance Co., Ltd. Non-life insurance Samsung Life Insurance Co Life insurance Total Insurance Miscellaneous Manufacturing Duksan Hi-Metal Co., Ltd.† Solder balls used for electronics package types Finetec Corporation † Superconducting materials Korea Zinc Co., Ltd. Non-ferrous metals KT&G Corporation Tobacco Lock&Lock Co., Ltd. Plastic food storage Total Miscellaneous Manufacturing Retail Himart Co., Ltd.† Consumer electronics and household appliances Hyundai Department Store Co., Ltd. Department stores Hyundai Home Shopping Network Corporation Merchandiser of consumer products Lotte Shopping Co., Ltd $ $ Department and discount stores Total Retail See notes to financial statements KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS*–(Continued) OCTOBER 31, 2011 Shares Cost Market Value % of Net Assets Services CJ CGV Co., Ltd Movie theaters Grand Korea Leisure Co., Ltd Casino hotels Hana Tour Service Inc Travel related services Hotel Shilla Co., Ltd Hotels KT Skylife Co., Ltd.† Digital satellite broadcasting Samsung Engineering Co., Ltd Engineering and construction S.M. Entertainment Co.† Korean rock and roll music Total Services Transportation Hyundai Heavy Industries Co., Ltd Shipbuilding Korea Aerospace Industries Ltd.† Fixed-wing aircraft, helicopters, and satellites Total Transportation Wholesale Fila Korea Ltd Textile and apparel Samsung C&T Corporation Import/export Total Wholesale TOTAL SOUTH KOREAN EQUITY SECURITIES $ $ See notes to financial statements KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS* – (Continued) OCTOBER 31, 2011 Cost Market Value % of Net Assets INVESTMENTS IN FOREIGN CURRENCY South Korea Won $ $ Non-interest bearing account TOTAL INVESTMENTS IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ *The description following each investment is unaudited and not covered by the Report of Independent Registered Public Accounting Firm. †Non-income producing security. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of October 31, 2011. South Korean Won KRW 1,112.30 USD $1.00 See notes to financial statements KOREA EQUITY FUND, INC. STATEMENT OF ASSETS AND LIABILITIES OCTOBER 31, 2011 ASSETS: Investments in securities, at market value (cost—$87,444,447) $ Investments in foreign currency, at market value (cost - $2,025,475) Cash and cash equivalents Total Assets LIABILITIES: Accrued management fee Other accrued expenses Total Liabilities NET ASSETS: Capital stock (par value of 8,849,912 shares of capital stock outstanding, authorized 100,000,000, par value $0.10 each) Paid-in capital Accumulated net realized gain on investments and foreign currency transactions Unrealized net appreciation on investments and foreign currency transactions Accumulated net investment loss ) Net Assets $ Net asset value per share $ See notes to financial statements KOREA EQUITY FUND, INC. STATEMENT OF OPERATIONS FOR THE YEAR ENDED OCTOBER 31, 2011 INCOME: Dividend income (less $199,747 of withholding taxes) $ Interest income Total Income $ EXPENSES: Management fee Legal fees Custodian fees Auditing and tax reporting fees Directors’ fees and expenses Annual meeting expenses Shareholder reports Transfer agency fees Registration fees Miscellaneous fees Total Expenses INVESTMENT LOSS—NET ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Realized gain (loss) on investments and foreign currency transactions: Net realized gain on investments Net realized loss on foreign currency transactions ) Net realized gain on investments and foreign currency transactions Change in net unrealized depreciation on investments ) Change in net unrealized depreciation on translation of foreign currency and other assets and liabilities denominated in foreign currency ) Net realized and unrealized gain on investments and foreign currency transactions NET INCREASE IN NET ASSETS RESULTING FROM INVESTMENT OPERATIONS $ See notes to financial statements. KOREA EQUITY FUND, INC. STATEMENT OF CHANGES IN NET ASSETS For the Year Ended October 31, INVESTMENT OPERATIONS: Net investment loss $
